ORFINGER, Judge.
State Farm, etc. seeks certiorari review of a discovery order requiring it to produce its entire claim file to its insured who has filed a first party bad faith action against the insurer. We grant the writ and quash the order.
Since the entry of the order below, the Florida Supreme Court has held, in Kujawa v. Manhattan National Life Insurance Co., 541 So.2d 1168 (Fla.1989) that in a first party bad faith action brought by an insured against his insurer pursuant to section 624.155(l)(b)l, Florida Statutes (1987), the relationship between the parties is adversarial rather than fiduciary, and the insurer is not required to produce those portions of the claim file which are subject to the work product doctrine and attorney-client privilege.
In view of the holding in Kujawa, the trial court departed from the essential requirements of law, and we therefore quash the order under review.
Certiorari GRANTED; Order QUASHED.
DAUKSCH and COBB, JJ., concur.